DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 11 and 12-14 are rejected under 35 U.S.C. 103 as being unpatenteable by Ogiso (US PG Pub No. 2010/0063659) in view of Zink et al (US PG Pub No. 2019/0301329)
Regarding claim 1 and 12, Ogiso teaches A controller configured to control a hybrid vehicle, the hybrid vehicle having a battery that is charged with power generated by a motor-generator using output of an internal combustion engine, the controller comprising: 
an engine controlling section configured to control the internal combustion engine; and 
a motor-generator controlling section configured to control the motor-generator, wherein 
the controller is configured to use the engine controlling section and the motor- generator controlling section to (paragraph 36 and 42 ECU with ROM that stores control programming)
 (figure 4 paragraph 70 S301 yes suggest that engine efficiency and auto-stop is paused as operating conditions are forcibly changed (paragraph 41))
execute a temperature increase control of increasing the output of the internal combustion engine to increase an amount of generated heat and increasing an amount of power generated by the motor-generator, thereby increasing a temperature of a filter provided in an exhaust passage of the internal combustion engine to a temperature at which particulate matter can be burned, (S302 figure 4 paragraph 71 engine speed and load is increased same as S104 paragraph 49. Power is speed Q2 and load N2)
execute an intermittent stop prohibition control of prohibiting stop of the operation of the internal combustion engine from when the temperature increase control is started to when the temperature increase control is completed, and (figure 4 paragraph 70 S301 yes suggest that engine efficiency and auto-stop is paused as operating conditions are forcibly changed (paragraph 41))
Osgiso does not explicitly teach however Zink teaches execute a motoring control of driving an output shaft of the internal combustion engine using the motor-generator on condition that the temperature of the filter is the temperature at which the particulate matter can be burned, thereby forcibly rotating the internal combustion engine. (abstract, paragraph 13 and 16, internal combustion engine is lugged by electric motor in order or regenerate particulate filter)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Osgiso based on the teachings of Zink to teach execute a motoring control of driving an output shaft of the internal combustion engine using the motor-generator on condition that the temperature of the filter is the temperature at which the particulate matter can be burned, thereby forcibly rotating the internal combustion engine. The motivation would be to initiate regeneration so that less frequent regeneration processes of the particulate filter are needed (Zink paragraph 16).
Regarding claim 2, Ogiso teaches wherein the controller is configured to, in the temperature increase control, execute an output raising control of increasing a requested output as a control of (S302 figure 4 paragraph 71 engine speed and load Q2 N2 is increased same as S104 paragraph 49 output raising control is load).
Regarding claim 3, Ogiso teaches wherein the controller is configured to, in the temperature increase control, execute a lower limit raising control of raising a lower limit of an engine rotation speed, in addition to the output raising control (S302 figure 4 paragraph 71 engine speed and load Q2 N2 is increased same as S104 paragraph 49 output raising control is load. N2 is lower limit engine rotation speed).
Regarding claim 11, Ogiso teaches wherein the controller is configured to execute the motoring control on condition that a vehicle speed is higher than or equal to a specified vehicle speed (paragraph 13 and 14 vehicle speed is zero so all operating conditions in which motoring can operate).
Regarding claim 13, Ogiso does not explicitly teach however Zink teaches wherein fuel injection and ignition are stopped during the motoring control (abstract, paragraph 13 and 16, internal combustion engine is lugged by electric motor in order or regenerate particulate filter).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Ogiso based on the teaching of Zink to teach wherein fuel injection and ignition are stopped during the motoring control. The motivation would be to initiate regeneration so that less frequent regeneration processes of the particulate filter are needed (Zink paragraph 16).
Regarding claim 14, Ogiso does not explicitly teach however Zink teaches wherein fuel injection and ignition are stopped while the output shaft of the internal combustion engine is forcibly driven by the motor generator (abstract, paragraph 13 and 16, internal combustion engine is lugged by electric motor in order or regenerate particulate filter).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Ogiso based on the teachings of Zink to teach wherein fuel injection and ignition are stopped while the output shaft of the internal combustion engine is forcibly driven by the motor generator. The motivation would be to initiate regeneration so that less frequent regeneration processes of the particulate filter are needed (Zink paragraph 16).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiso (US PG Pub No. 2010/0063659) and Zink et al (US PG Pub No. 2019/0301329) in view of Ruhland et al (US PG Pub No. 2012/0210699)
Regarding claim 4, Ogiso teaches the output raising control (S302 figure 4)
Ogiso does not explicitly teach however Ruhland teaches wherein the controller is configured to, in the temperature increase control, execute an ignition timing retardation control of retarding an ignition timing (204 figure 2 yes 206 figure 2 paragraph 53).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Ogiso based on the teachings of Ruhland to teach wherein the controller is configured to, in the temperature increase control, execute an ignition timing retardation control of retarding an ignition timing. The motivation would be to efficiently carry out particulate filter regeneration (Ruhland paragraph 53)
Regarding claim 5, Ogiso does not explicitly teach however Ruhland teaches wherein the controller is configured to 
execute the ignition timing retardation control in the temperature increase control on condition that a deposit amount of the particulate matter in the filter is greater than or equal to a specified deposit amount, and (204 figure 2 yes 206 figure 2 paragraph 53)
prohibit the ignition timing retardation control in the temperature increase control when the deposit amount of the particulate matter in the filter is less than the specified deposit amount (204 figure 2 no).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Ogiso based on the teachings of Ruhland to teach wherein the controller is configured to execute the ignition timing retardation control in the temperature increase control on condition that a deposit amount of the particulate matter in the filter is greater than or equal to a specified deposit amount, and prohibit the ignition timing retardation control in the temperature increase control when the deposit amount of the Ruhland paragraph 53)

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiso (US PG Pub No. 2010/0063659), Zink et al (US PG Pub No. 2019/0301329) and of Ruhland et al (US PG Pub No. 2012/0210699) in view of Sakai (JP2004052641).
Regarding claim 7, Ogiso does not explicitly teach however Sakai teaches wherein the controller is configured to, in the temperature increase control, execute the ignition timing retardation control while prohibiting an exhaust gas recirculation control of recirculating exhaust gas to a combustion chamber (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Ogiso based on the teachings of Sakai to teach wherein the controller is configured to, in the temperature increase control, execute the ignition timing retardation control while prohibiting an exhaust gas recirculation control of recirculating exhaust gas to a combustion chamber. The motivation would be to avoid temperature difference in catalyst (Sakai abstract).
Allowable Subject Matter
Claims 6, 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7-8, filed 2/11/22, with respect to the rejection(s) of claim(s) 1 and 12 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zink et al (US PG Pub No. 2019/0301329).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747